              Case 2:18-cv-01582-CKJ Document 162 Filed 03/04/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10           MARTHILDE BRZYCKI,                                 CASE NO. C18-1582 CKJ

11                                   Plaintiff,                 ORDER

12                   v.

13           UNIVERSITY OF WASHINGTON,

14                                   Defendant.

15

16           Before the Court is the parties’ Stipulation to Extend Deadline to File Motion for

17   Attorneys’ Fees and Costs. (Doc. 161) On February 19, 2021, the Court issued its Judgment in a

18   Civil Case, finding in favor of Plaintiff on one of her five claims. (Doc. 159) Federal Rule of

19   Civil Procedure 54 instructs that a claim for attorney’s fees and expenses must be made by motion

20   no later than 14 days after the entry of judgment. Fed. R. Civ. P. 54(d)(2)(A), (B). The parties’

21   respective motions for attorney’s fees and costs are due on March 5, 2021. The stipulation at hand

22   states that Plaintiff has retained counsel to assist with filing post-trial motions and that both parties

23   have entered into good faith negotiations regarding the amount of recoverable attorney’s fees in

24


     ORDER - 1
              Case 2:18-cv-01582-CKJ Document 162 Filed 03/04/21 Page 2 of 2




 1   this case. (Doc. 161 at 1) To this end, the parties seek an additional 34 days to come to a settlement

 2   agreement concerning Plaintiff’s claim for fees and costs. FINDING GOOD CAUSE SHOWN,

 3   the Court GRANTS the parties’ stipulation and allows them up to and including April 8, 2021, to

 4   file motions for attorney’s fees and costs or a joint stipulation indicating that they have agreed

 5   upon those amounts.

 6

 7          IT IS ORDERED:

 8          1.      The parties’ Stipulation to Extend Deadline to File Motion for Attorneys’

 9          Fees and Costs (Doc. 161) is GRANTED.

10          2.      The parties shall have up to and including April 8, 2021, to file motions for

11          attorney’s fees and costs or a joint stipulation which states that they have come to

12          an agreement concerning those amounts.

13

14          Dated this 4th day of March, 2021.

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
